EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Barber on 1/21/2022.
The application has been amended as follows: 
Please replace the entirety of claim 1 with the following:
	--A fire extinguisher training device comprising:
		a display device for displaying imagery of a fire;
a holder for holding the display device;
		a central member to which the holder is mounted;
		an electronic control module mounted to the central member;
a trigger mechanism; and
a trigger sensor for sensing movement of the trigger mechanism, wherein the electronic control module is communicatively connected to the trigger sensor and also to the display device; and
a pin sensor for sensing a removal of a pin, wherein the pin sensor is also communicatively connected to the electronic control module such that the display device only simulates the fire extinguisher discharging a fire-suppressing substance toward the fire once the pin sensor detects that the pin has been removed and the trigger sensor senses the movement of the trigger mechanism;
an adapter collar having a load sensor to measure a weight of a tank that has been attached to predict a volume of fire-suppressing substance in the tank and thus simulate when the tank is emptied.--

Please replace the entirety of claim 2 with the following:


Please cancel claim 5. 

Please replace the entirety of claim 15 with the following:
-- A method of simulating a fire extinguisher, the method comprising:
displaying a simulation of a fire on a display device held by a holder mounted to a central member to which an electronic control module is mounted;
	sensing a removal of pin using a pin sensor;
	sensing movement of a trigger mechanism by a trigger sensor; and transmitting a signal from the electronic control module to the display device to cause the display device to simulate the fire extinguisher discharging a fire- suppressing substance toward the fire; 
measuring, using a load sensor, a weight of the tank that has been attached to predict a volume of fire-suppressing substance in the tank and thus to simulate when the tank is
emptied.--

Please cancel claim 16.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715